El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
A la edad de 69 años caminaba José A. Sánchez una ma-ñana de diciembre por la carretera que de San Juan conduce a Oataño, a Bayamón y a Guaynabo, conduciendo a pie un carrito de mano por su derecha en la carretera y cerca de la .cuneta, cuando fué arrollado y tirado al suelo por un auto-camión (truck) de los dedicados a transportar gasolina o pe-tróleo que caminaba en la misma dirección, al echarlo dema-siado a su derecha la persona que lo guiaba para dejar paso a un automóvil, sin dar aviso alguno a Sánchez. El auto-camión siguió su camino sin detenerse y Sánchez fué reco-gido del suelo por otras personas, resultando tener fractu-radas tres costillas por lo que tuvo que ser recluido algún tiempo en un hospital, sin que ahora pueda hacer trabajo fuerte. Este autocamión (truck-tcmque) tenía pintado el nombre de la corporación The Asiatic Petroleum Company, que hace negocios en esta Isla, y que lo tiene registrado a su nombre en el Departamento del Interior. Los hechos ex-puestos fueron alegados en la demanda que José A. Sánchez presentó contra The Asiatic Petroleum Co. reclamándole in-*105demnización de $1,800, y alegando también qne ganaba $1.50 diarios, todo lo cual fue probado en el juicio.
El demandante no presentó prueba de que la persona que esa mañana guiaba el autocamión era empleado de la de-mandada ni de que estuviera en el ejercicio de sus funciones como tal empleado, por lo que la demandada renunció a Ja presentación de prueba y solicitó de la corte que conoció del juicio que dictara sentencia declarando sin lugar la demanda por no ser suficiente la prueba del demandante para dictar sentencia condenatoria (nonsuit) por liaber dejado de probar esos extremos. La corte declaró con lugar esa moción de la corporación demandada y dictó sentencia declarando sin lugar la demanda, cuyo fallo lia sido apelado por el deman-dante por el fundamento principal de que no tenía que pre-sentar prueba de diclios particulares para obtener sentencia favorable.
Cuando negligentemente se causa daño a una persona o a su propiedad por un vehículo de un establecimiento o em-presa en una carretera o camino público, no es necesario que el perjudicado pruebe que dicho vehículo estaba manejado en ese momento por un empleado de tal establecimiento o empresa y que estaba en el cumplimiento de sus deberes como tal empleado, pues surge la presunción de que era manejado por el empleado en el cumplimiento de sus deberes para con su principal. No es presunción que descanse en otra pre-sunción como dice la apelada, pues la presunción juris tcmtum de pertenecer en este caso el autocamión a la apelada, des-cansa en el hecho de estar registrado a su nombre, mientras que la presunción de igual naturaleza de estar manejado por un empleado de ella en el cumplimiento de sus deberes como tal empleado surge de otro hecho, cual es el de estar mane-jado por una persona en una carretera o camino público. No puede exigirse a una persona que sufre daños de esa natu-raleza que tenga que averiguar y probar los hechos que en muchas ocasiones no están en su conocimiento. Sería un completo fracaso de la justicia que tal prueba se exigiera por *106ser'lógico suponer, mientras no se pruebe lo contrario, que regularmente los vehículos dedicados al negocio de un esta-blecimiento o empresa están manejados por el dueño o por sus empleados en el cumplimiento de sus funciones. Así, en el caso de Ramos de Anaya v. López, 36 D.P.R. 500, en el que se probó que el autocamión de la demandada estaba ma-nejado por un empleado suyo pero en el que dejó de probarse que actuaba dentro de las atribuciones de su empleo, decla-ramos que esa prueba no era necesaria porque “cuando un camión choca con otro carro en la carretera debe presumirse que la persona a cargo del camión actuaba dentro de los lí-mites de sus atribuciones.”
Es cierto, como dice la apelada, que al actor incumbe la prueba de todos los elementos constitutivos de su acción, pera esto no quiere decir que siempre tenga que presentar prueba de todos ellos, cuando algunos surgen como presunción deri-vada de determinados hechos, como ocurre en este caso, pues las presunciones controvertibles no tienen que ser probadas por el actor.
Por lo expuesto la corte inferior cometió error al dictar sentencia desestimando la demanda.
Como la sentencia debe ser revocada; como la deman-dada renunció categóricamente a la presentación de prueba, descansando su defensa en la alegación de que el demandante no había probado su causa de acción; y como entendemos que la cantidad de $1,800 es razonable, debe dictarse senten-cia revocando la apelada y dictar otra condenando a la de-mandada al pago de los $1,800 reclamados, y las costas.